DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG 14 twice misspells “AXIS” as “AXIX”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinomiya et al. (JP H11-69737A).
Regarding claim 1, Ichinomiya teaches a stator (FIG 1; [0009]) for a rotating electrical machine comprising: 
a stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2); and 
a stator iron core (G) having slots (H) into which the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) is mounted, 
wherein a coil end of the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) is elliptical in shape around a center axis of the stator iron core (G; [0015]).

    PNG
    media_image1.png
    65
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    819
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    472
    media_image3.png
    Greyscale

	Regarding claim 2/1, Ichinomiya was discussed above in claim 1. Ichinomiya further teaches wherein the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) is arranged with a plurality of segment conductors (each of coils Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) connected to one another (through A1-A3); and 
a plurality of connection sections of the plurality of segment conductors are elliptically disposed ([0015]) in shape at the coil end of the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) around the center axis of the stator iron core (G).
Regarding claim 4/1, Ichinomiya was discussed above in claim 1. Ichinomiya further teaches wherein the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) is wound around the stator iron core by distributed winding (FIG 2).

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agapiou et al. (US 2012/0216398).
Regarding claim 9, Agapiou teaches a method of producing a stator (18) for a rotating electrical machine (10) comprising a welding step (FIG 5-8) of connecting a plurality of segment conductors (60) which are inserted through slots (50) of a stator iron core (40) and constitute a stator coil (42) to one another at a coil end section (62) by electric welding, 
wherein the coil end section (62) is divided into a plurality of areas (FIG 4 shows each coil end sections separated from each other) and positions of welding electrodes (110, 112) are varied in each of the areas at the welding step (the electrodes 110 and 112 are moved to press the coil end sections together during welding).

    PNG
    media_image4.png
    526
    463
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    274
    561
    media_image5.png
    Greyscale
 
	Regarding claim 10/9, Agapiou was discussed above in claim 9. Agapiou further teaches wherein the welding electrodes (110, 112) are shifted in a diametrical direction of the stator iron core (40) in the each of the areas at the welding steps.
Regarding claim 11/9, Agapiou was discussed above in claim 9. Agapiou further teaches wherein the plurality of areas are subjected to welding with a plurality of welding machines (108a, 108b; FIG 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinomiya et al. (JP H11-69737A) in view of Utaka (US 2011/0260563).
Regarding claim 3/2, Ichinomiya was discussed above in claim 2. Ichinomiya fails to teach wherein the plurality of segment conductors are connected to one another by welding.


    PNG
    media_image6.png
    142
    510
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ichinomiya to incorporate Utaka to teach wherein the plurality of segment conductors are connected to one another by welding, as the method of winding coils through stator core slots is well known as disclosed by Utaka to improved electric insulation and decrease coil end height ([0009]).
Regarding claim 5/4, Ichinomiya was discussed above in claim 4. Ichinomiya fails to teach wherein the stator coil is wound around the stator iron core by wave winding.
Utaka teaches wherein the stator coil (30) is wound around the stator iron core (20) by wave winding ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ichinomiya to incorporate Utaka to teach wherein the stator coil is wound around the stator iron core by wave winding, as the method of winding coils through stator core slots is well known as disclosed by Utaka to improved electric insulation and decrease coil end height ([0009]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinomiya et al. (JP H11-69737A) in view of Nakayama et al. (US 2016/0329773).
Regarding claim 6, Ichinomiya teaches a rotating electrical machine (FIG 1; [0009]) comprising:Page 2 of 5 
a stator ([0009]); and 
a rotor ([0016]) opposed to the stator,

    PNG
    media_image7.png
    150
    819
    media_image7.png
    Greyscale

wherein the stator includes a stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) and a stator iron core (G) having slots (H) into which the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2)  is mounted; 
a coil end of the stator coil (Cu1, Cu2, Cv1, Cv2, Cw1, Cw2) is elliptical in shape around a center axis of the stator iron core (G; [0015]).
Ichinomiya fails to teach the coil end is cooled by a liquid refrigerant.
Nakayama teaches the coil end (62) is cooled by a liquid refrigerant (130).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ichinomiya to incorporate Nakayama to teach the coil end is cooled by a liquid refrigerant, for the advantages of cooling the stator.
Regarding claim 7/6, Ichinomiya in view of Nakayama was discussed above in claim 6. Ichinomiya fails to teach wherein the liquid refrigerant outflows along a major axis section of the coil end. But, when Ichinomiya is combined with Nakayama to 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ichinomiya to incorporate Nakayama to teach wherein the liquid refrigerant outflows along a major axis section of the coil end, to allow sufficient cooling of the coil ends.
A “major axis”, as disclosed in FIG 14 and page 28 lines 6-19 of the instant application, is the longest diameter portion of the coil end (62) through the center axis (c). 

    PNG
    media_image8.png
    681
    472
    media_image8.png
    Greyscale

Regarding claim 8/6, Ichinomiya in view of Nakayama was discussed above in claim 6. While Nakayama discloses a storage space (150) for liquid refrigerant (RF) which is opposed to the coil ends (61, 62), Ichinomiya in view of Nakayama does not specify the storage space for the liquid refrigerant which is opposed to a minor axis section of the coil end.
But, it would have been obvious to try as the number of changes that could be made is known and finite. Either the major axis will be opposed to the storage space, the minor axis will be opposed to the storage space, or any space in between major and minor axis will be opposed to the storage space. Thus, it would have been obvious to try for one of ordinary skill in the art to place the minor axis opposed to a storage space for liquid refrigerant. 
A “minor axis”, as disclosed in FIG 14 and page 28 lines 6-19 of the instant application, is the shortest diameter portion of the coil end (62) through the center axis (c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834